DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the instant application and are examined on the merits herein. 

Priority
This application is a 371 of PCT/US2019/021353 filed on 03/08/2019 and claims priority to U.S. Provisional application no. 62/650,752 filed on 03/30/2018. 
Priority is given to claims 1-22 to U.S. Provisional application no. 62/650,752 filed on 03/30/2018.

Information Disclosure Statement
The information disclosure statement filed 07/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Foreign patent documents AU745271 to KCI Licensing, AU755496 to KCI Medical, GB692578 to Minnesota Mining and Manufacturing, SG71559 to Heaton, WO2014/043225 to KCI Licensing, WO2014/113504 to KCI Licensing, WO2015/006041 to KCI Licensing, and WO2017/146986 to KCI Licensing have not been provided, nor have translated abstracts been provided. All other references within the IDS filed 07/14/2020 have been considered. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" and "612" have both been used to designate the second end of the first connecting rod.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "652" and "602" have both been used to designate the channel. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122 (para. 97 line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two sliders of claims 3 and 21 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Incorrect grammar in the phrase “f Figure 1” in para. 32 line 3.
Incorrect spelling of inspire as “Inpsire” in para. 54 line 16.
The therapy unit incorrectly referred to as reference number 122 in para. 97 line 2.  
Appropriate correction is required.
The use of the terms PEBAX and Inspire (2301, 2327) (para. 54 lines 15-16, 18), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "about Shore 60 to about Shore 90" in line 2. This limitation recites the relative term “about” which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, this limitation recites the Shore hardness scale, but is not clear on which Shore hardness scale (00, A, or D) is being used. Turning to the specification, the examiner understands that the applicant is referring to Shore hardness scale A. For the sake of compound prosecution, the examiner is treating the claim as though it reads “Shore 60A to Shore 90A.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    407
    319
    media_image1.png
    Greyscale

Fig. 15A to Hu

Claims 1-5, 8-9 and 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 8,728,045 to Hu (IDS dated 07/14/2020) and U.S. Patent no. 8,372,045 to Needle (PTO-892).
Regarding claims 1 and 2, Hu discloses an apparatus for charging a negative-pressure source (Fig. 15A, 1500 charging apparatus), the apparatus comprising: a body (Fig. 15A, 1608 body) having a first end (Fig. 15A, 1612 first end), a second end (Fig. 15A, 1610 second end), a suction chamber (Fig. 15A, 1604 suction chamber), and a longitudinal axis (Fig. 15A, 1606 longitudinal axis); a slider (Fig. 15A, 1502 slider) configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A, 1606 longitudinal axis); a piston (Fig. 15A, 1506 piston) disposed in the suction chamber (Fig. 15A, 1604 suction chamber) and configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-50; Fig. 15A, 1606 longitudinal axis); a rod (Fig. 15A, 1508 rod) having a first end coupled to the slider (Fig. 15A, 1502 slider) and a second end coupled to the piston (Fig. 15A, 1506 
Hu differs from the instantly claimed invention in that Hu fails to disclose a ring-shaped slider at least partially surrounding the body. 
Needle teaches a slider surrounding the body of a syringe in the form of a ring (Fig. 9A-9C, 238 slider, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for  manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the slider of Hu to be ring-shaped surrounding the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).  
Regarding claim 3, Hu differs from the instantly claimed invention in that Hu discloses a slider, but does not disclose that the slider further comprises two sliders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the slider of Hu to further comprise two sliders to allow a user increased access to the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding claim 4, Hu differs from the instantly claimed invention in that Hu fails to disclose the slider further comprising a finger location.
Needle teaches a slider comprising a finger location (Fig. 9A-9C, lips at the proximal end of 238 slider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the slider of Hu to further comprise finger locations as taught by Needle to provide the predictable result of making the slider more ergonomic. 
Regarding claim 5, Hu discloses that the first direction is opposite the second direction (col. 25 lines 43-46; Fig. 15A, 1502 ends of the rod move axially in opposite directions).
Regarding claim 8, Hu discloses the invention essentially as claimed as discussed starting at paragraph 18 above. 
Hu does not expressly disclose the rod having a Shore hardness rating between 60A and 90A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the deformable rod of Hu with a Shore hardness rating between 60A and 90A as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the rod in the device of Hu would not operate differently within the claimed Shore hardness values and would function appropriately as one of ordinary skill in the art knows that materials within this range are somewhat rigid, but altogether deformable. Further, applicant places no criticality on the range claimed, indicating simply that the rod “may” have a Shore hardness between 60A and 90A (para. 0007 and 0080 lines 6 and 4-5). 
Regarding claim 9, Hu discloses that the rod (Fig. 15A, 1508 rod) is configured to deform, forming a radius and transmitting a linear force through the radius (col. 25 lines 38-43; Fig. 15A, 1508 rod deformed radially around 1600 rotational member).
Regarding claim 13, Hu discloses a system for generating negative pressure (Fig. 15A, 1500 system), the system comprising: a pump housing (Fig. 15A, 1608 pump housing) having a first end (Fig. 15A, 1612 first end), a second end (Fig. 15A, 1610 second end), a chamber (Fig. 15A, 1604 chamber), and a longitudinal axis (Fig. 15A, 1606 longitudinal axis); a tensioner (Fig. 15A, 1502 tensioner) configured to slide relative to the pump housing (Fig. 15A, 1608 pump housing) parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A, 1606 longitudinal axis); a head (Fig. 15A, 1506 head) disposed in the chamber (Fig. 15A, 1604 chamber) and configured to slide relative to the pump housing (col. 25 lines 38-50; Fig. 15A, 1608 pump housing) parallel to the longitudinal axis (Fig. 15A, 1606 longitudinal axis); a connector (Fig. 15A, 1508 connector) having a first end coupled to the tensioner (Fig. 15A, 1502 tensioner) and a second end coupled to the head (Fig. 15A, 1506 head), the first end configured to move parallel to the longitudinal axis (Fig. 15A, 1606 longitudinal axis) in a first direction and the second end configured to move parallel to the longitudinal axis (Fig. 15A, 1606 longitudinal axis) in a second direction (col. 25 lines 43-46); an end cap (Fig. 15A, 1604 end cap) coupled to the first end (Fig. 15A, 1612 first end) of the pump housing (Fig. 15A, 1608 pump housing), the end cap (Fig. 15A, 1604 end cap) configured to locate at least one constant force spring (Fig. 15A, 1602 spring) and turn the connector (Fig. 15A, 1508 connector) through a 180 degree arc (Fig. 15A, 1508 connector turns 180° around 1600 rotational member); and a nozzle (Fig. 15B, 1516 nozzle) coupled to the second end (Fig. 15A, 1610 second end) of the pump housing (Fig. 15A, 1608 pump housing) and fluidly coupled to the chamber (Fig. 15A, nozzle coupled to 1604 chamber via 1518 inlet and 1522 valve conduit), the nozzle (Fig. 15B, 1516 nozzle) configured to be fluidly coupled to a tissue site (col. 25 lines 61-63; Fig. 15B, coupled via the tube off of 1516 nozzle).
Hu differs from the instantly claimed invention in that Hu fails to disclose the tensioner at least partially surrounding the body. 
Needle teaches a tensioner surrounding the body of a syringe (Fig. 9A-9C, 238 tensioner, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for  manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tensioner of Hu to surround the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).  
Regarding claim 14, Hu discloses the tensioner (Fig. 15A, 1502 tensioner) configured to move in the second direction, sliding the head (Fig. 15A, 1506 head) in the first direction within the chamber (col. 25 lines 43-46; Fig. 15A, 1604 suction chamber).
Regarding claim 15, Hu discloses that the connector (Fig. 15A, 1508 connector) is configured to deform, forming a radius and transmitting a linear force through the radius (col. 25 lines 38-43; Fig. 15A, 1508 connector deformed radially around 1600 rotational member). 
Regarding claim 16, Hu discloses that the first direction is opposite the second direction (col. 25 lines 43-46; Fig. 15A, ends of 1508 connector move axially along 1604 suction chamber in opposite directions).
Regarding claim 18, Hu discloses a method for generating negative pressure, the method comprising: providing a negative-pressure source (Fig. 15A, 1500 pressure source), the negative pressure source comprising: a body (Fig. 15A, 1608 body) having a first end (Fig. 15A, 1612 first end), a second end (Fig. 15A, 1610 second end), a suction chamber (Fig. 15A, 1604 suction chamber), and a longitudinal axis (Fig. 15A, 1606 longitudinal axis); a slider (Fig. 15A, 1502 slider) configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A, 1606 longitudinal axis); a piston (Fig. 15A, 1506 piston) disposed in the suction chamber (Fig. 15A, 1604 suction chamber) and configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-50; Fig. 15A, 1606 longitudinal axis); a rod (Fig. 15A, 1508 rod) having a first end coupled to the slider (Fig. 15A, 1502 slider) and a second end coupled to the piston (Fig. 15A, 1506 piston), the first end configured to move parallel to the longitudinal axis (Fig. 15A, 1606 longitudinal axis) in a first direction and the second end configured to move parallel to the longitudinal axis (Fig. 15A, 1606 longitudinal axis) in a second direction (col. 25 lines 43-46), an end cap (Fig. 15A, 1604 end cap) coupled to the first end (Fig. 15A, 1612 first end) of the body (Fig. 15A, 1608 body), the end cap (Fig. 15A, 1614 end cap) configured to locate at least one constant force spring (Fig. 15A, 1602 spring) and turn the rod through a 180 degree arc (Fig. 15A, 1508 rod turns 180° around 1600 rotational member), the at least one constant force spring (Fig. 15A, 1602 spring) being coupled to the end cap (Fig. 15A, 1614 end cap) and the piston (Fig. 15A, 1506 piston), and a nozzle (Fig. 15B, 1516 nozzle) coupled to the second end (Fig. 15A, 1610 second end) of the pump housing (Fig. 15A, 1608 pump housing) and fluidly coupled to the chamber (Fig. 15A, nozzle coupled to 1604 chamber via 1518 inlet and 1522 valve conduit), the nozzle (Fig. 15B, 1516 nozzle) configured to be fluidly coupled to a tissue site (col. 25 lines 61-63; Fig. 15B, coupled via the tube off of 1516 nozzle); and moving the slider (Fig. 15A, 1502 slider) in the first direction, thereby moving the piston (Fig. 15A, 1506 piston) in the second direction and tensioning the constant force spring (col. 25 lines 43-46; Fig. 15A, 1602 spring).
Hu differs from the instantly claimed invention in that Hu fails to disclose the slider at least partially surrounding the body. 
Needle teaches a slider surrounding the body of a syringe (Fig. 9A-9C, 238 slider, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for  manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the slider of Hu to surround the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).  
Regarding claims 19 and 20, Hu discloses an apparatus for charging a negative-pressure source (Fig. 15A, 1500 charging apparatus), the apparatus comprising: a body (Fig. 15A, 1608 body) having a first end (Fig. 15A, 1612 first end), a second end (Fig. 15A, 1610 second end), a suction chamber (Fig. 15A, 1604 suction chamber), and a longitudinal axis (Fig. 15A, 1606 longitudinal axis); a piston (Fig. 15A, 1506 piston) disposed in the suction chamber (Fig. 15A, 1604 suction chamber) and configured to slide relative to the body parallel to the longitudinal axis (col. 25 lines 38-50; Fig. 15A, 1606 longitudinal axis); and a slider (Fig. 15A, 1502 slider), the slider (Fig.15A, 1502 slider) coupled to the piston (Fig. 15A, 1506 piston coupled via 1508) and configured to move parallel to the longitudinal axis (col. 25 lines 38-43; Fig. 15A, 1606 longitudinal axis) in a first direction, movement of the slider (Fig. 15A, 1502 slider) in the first direction causing the piston (Fig. 15A, 1506 piston) to move parallel to the longitudinal axis (Fig. 15A, 1606 longitudinal axis) in a second direction (col. 25 lines 43-46).
Hu differs from the instantly claimed invention in that Hu fails to disclose a ring-shaped slider at least partially surrounding the body. 
Needle teaches a slider surrounding the body of a syringe in the form of a ring (Fig. 9A-9C, 238 slider, 239 body). 
Needle is considered to be analogous to the instant application in that Needle teaches a system for  manually creating pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the slider of Hu to be ring-shaped surrounding the body as taught by Needle, because Needle teaches that this will allow the user to freely grasp or otherwise engage the slider in operation (see col. 15 lines 14-16).  
Regarding claim 21, Hu differs from the instantly claimed invention in that Hu discloses a slider, but does not disclose that the slider further comprises two sliders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the slider of Hu to further comprise two sliders to allow a user increased access to the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding claim 22, Hu discloses that the first direction is opposite the second direction (col. 25 lines 43-46; Fig. 15A, ends of 1508 coupling between 1502 slider and 1506 piston move axially along 1604 suction chamber in opposite directions).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Needle as applied to claim 1 above, and further in view of U.S. Patent no. 4,961,728 to Kosinski (PTO-892).
The combined teachings of Hu and Needle are explained in the rejection of claim 1 starting at paragraph 18 above.
Regarding claim 6, the combined teachings of Hu and Needle differ from that of the instantly claimed invention in that they do not teach that the rod is an injection molded polymer construction. 
Kosinski teaches a piston rod made from a selection of thermoplastics or thermoplastic elastomers (col. 12 lines 23-36), but is silent on the method of manufacture of the piston rod.
Kosinski is considered to be analogous to the instant application in that Kosinski teaches a system for manually creating pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the piston rod of Hu and Needle to be made from an injection molded polymer construction in light of the thermoplastics of Kosinski, because one of ordinary skill in the art would be aware that injection molding is the most common manufacturing technique for creating thermoplastics. 
Regarding claim 7, the combined teachings of Hu and Needle differ from that of the instantly claimed invention in that they do not teach that the piston rod is formed from TPE (thermoplastic elastomers) or silicone. 
Kosinski teaches a piston rod made from a selection of thermoplastics or thermoplastic elastomers (col. 12 lines 23-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the piston rod of Hu and Needle to be made from thermoplastics or thermoplastic elastomers as taught by Kosinski to provide the predictable result of increased elasticity without fracture. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Needle as applied to claim 1 above, and further in view of U.S. Patent no. 6,302,869 to Klitgaard (PTO-892).
The combined teachings of Hu and Needle are explained in the rejection of claim 1 starting at paragraph 18 above. 
Regarding claims 10 and 11, the combined teachings of Hu and Needle differ from that of the instantly claimed invention in that they do not teach that the rod comprises a plurality of grooves or slits along the rod. 
Klitgaard teaches a conformable piston rod comprising a plurality of grooves (Fig. 4, 1 grooves) and slits (Fig. 4, slits between 6 plate shaped members as a part of the piston rod). 
Klitgaard is considered to be analogous to the instant application in that Klitgaard teaches a conformable piston rod. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the piston rod of Hu and Needle to comprise a plurality of grooves or slits as taught by Klitgaard, because Klitgaard teaches that this conformation allows the rod to bend, but also gives it a relative stiffness in a linear configuration (see col. 3 lines 37-42). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Needle as applied to claim 13 above, and further in view of Foreign Patent document CN205649676 to Liang (PTO-892).
The combined teachings of Hu and Needle are explained in the rejection of claim 13 starting at paragraph 49 above. 
Regarding claim 17, the combined teachings of Hu and Needle differ from that of the instantly claimed invention in that they do not teach that the pump housing further comprises: an elliptical tube, the chamber disposed within the tube; and at least one groove formed in an exterior of the elliptical tube, the at least one groove configured to receive the connector, the connector configured to slide relative to the elliptical tube through the groove.
Liang teaches a pump housing comprising: an elliptical tube (Fig. 5, 160 outer cover), the chamber (Fig. 3, 110 head chamber) disposed within the tube (Fig. 5, 160 outer cover); and at least one groove (pg. 5, para. 1; Fig. 3, chambers to the left and right of 110 head chamber) formed in an exterior of the elliptical tube (Fig. 5, 160 outer cover), the at least one groove (Fig. 3, chambers to the left and right of 110 head chamber) configured to receive the connector (Fig. 3, 130 elastic member), the connector (Fig. 3, 130 elastic member) configured to slide relative to the elliptical tube (Fig. 5, 160 outer cover) through the groove (Fig. 3, chambers to the left and right of 110 head chamber).
Liang is considered to be analogous to the instant application in that Liang teaches a mechanical negative pressure device. It would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the pump housing of Hu and Needle to further comprise an elliptical tube and a groove formed in the exterior of the elliptical tube to receive the connector as taught by Liang to yield the predictable result of maintaining a closed and compact system.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: It would not have been obvious to modify the rod in the system of Hu, Needle, and Kosinski by prior art available before the effective filing date of the instant application to further comprise two rods, each having a plurality of grooves configured to couple the two rods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781